Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/11/2021 is acknowledged.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Keycam assembly, 6, as claimed in independent claims 1, 6, and 11 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2017-0342740 (Basavaraju et al.) discloses a keycam assembly (Figures 3-5) for a lockset (Figures 1-18) as claimed with an outside shell 212; a lock control opening 213 (213 receives 246; ¶ 0041); an outside plug 202 having an aperture (202 has an aperture along the longitudinal axis) (Figure 4); an inside shell 211; an inside plug 214; a stem 242 having a proximal end portion and a distal end portion; a lock control lug (includes 245, 246, and 249; Figure 4); a cam track 248; and a cam driver 249. But Basavaraju is silent about the proximal end portion is rotatably seated inside the outside plug (for claims 1 and 11), and the proximal end portion of the stem includes a ridge separating the proximal passage from the distal passage (for claim 6).
     


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2015-0315816 (Gopalakrishnan et al.) substantially discloses a keycam assembly for a lockset (Figures 1-12) as claimed with an outside shell 212; a lock control opening (space in 212 that receives 246); an outside plug 202 having an aperture (202 has an aperture along the longitudinal axis); an inside shell 211; an inside plug 214; a stem 242 having a proximal end portion and a distal end portion; a lock control lug (includes 245, 246); a cam track 248; and a cam driver 249. But Gapalakrishnan is silent about the proximal end portion is rotatably seated inside the outside plug (for claims 1 and 11), and the proximal end portion of the stem includes a ridge separating the proximal passage from the distal passage (for claim 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675